Citation Nr: 1600395	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include sarcomatoid carcinoma of the left lung and any associated residuals, asthma, and chronic obstructive pulmonary disease (COPD), to include as being due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral eye disability, to include bilateral posterior uveitis / chorioretinopathy involving the macula and periphery and cancer associated retinopathy (CAR).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980, from April 1982 to August 1982, from November 1990 to June 1991, from January 2004 to May 2005, and from October 2005 to February 2006, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran and his wife presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Veteran's claims were remanded by the Board for additional development in July 2012 and June 2014.  The matter again is before the Board.

As to the Veteran's respiratory disability claim, the matter historically has been styled as one solely for service connection for left lung cancer residuals; however, as will be discussed below, given the diagnoses of COPD and asthma and the Veteran's overall claims, the issue has been expanded to reflect all potential respiratory disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A physical examination immediately prior to his entrance into his fourth period of active service included a notation that the Veteran had undergone a thoracic resection and suffered from residuals, but was able to perform the sedentary duties contemplated in his pending service assignment.

2.  Affording the Veteran the benefit of the doubt, an increase in the severity of his pre-service sarcomatoid carcinoma of the left lung and any associated residuals during his fourth and fifth periods of service has been demonstrated and there is not clear and unmistakable evidence that the increase in severity was due to the natural progress of the disease.

3.  There is clear and unmistakable evidence demonstrating that the Veteran's COPD existed prior to his final two periods of active military service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing COPD was not aggravated by military service.

4.  The preponderance of the evidence is against finding that the Veteran's asthma or any other respiratory disability is etiologically related to a disease, injury, or event in service, to include service in Southwest Asia.



CONCLUSIONS OF LAW

1.  Sarcomatoid carcinoma of the left lung and any associated residuals were permanently aggravated beyond their natural progression by his fourth and fifth periods of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  COPD was aggravated during the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

3.  A respiratory disability, other than residuals of sarcomatoid carcinoma of the left lung and COPD, was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

A VCAA letter dated in June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.   The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing and information was obtained concerning where the Veteran is treated for the disabilities and the symptoms he experienced in service and thereafter.  In part based on the information presented in the hearing, the Veteran's claims were remanded for additional development in July 2012 and June 2014.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  In that regard, the July 2012 Board remand directed that the Veteran be contacted to provide authorization to obtain private records from multiple private treatment providers.  Such letter was sent to the Veteran in July 2012; however, the Veteran did not provide the authorizations as requested or otherwise provide the requested records directly to VA.  As such, a further remand to attempt to obtain those records is not warranted.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In that regard, pursuant to the Board's July 2012 remand directives the Veteran was afforded VA examinations in September 2012 for the lung claim.  In addition, the Veteran was afforded another VA examination for the lungs in September 2014.  In February 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA) for the respiratory disorder claim.  The resulting April 2015 opinion and later addendum are of record.  The Board finds the reports, read as a whole, to be thorough and complete.  The opinion providers noted that the claims file had been reviewed, which included service, VA, and private treatment records.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran (in the case of the VA examination reports), and review of the claims file.  The opinions provided discussed a rationale and basis.  The Board concludes the examination reports and medical opinions in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

In reaching that conclusion, the Board has considered the October 2015 arguments of the Veteran's representative that dual opinions from an oncologist and pulmonologist were necessary.  VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  Even though the law presumes the VA has selected a qualified person, the presumption is rebuttable.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  A claimant challenging the qualifications of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels, 643 F.3d at 1366.  In this case, the Veteran's representative has not provided any basis for the conclusion that the opinions of record are inadequate for the Veteran's respiratory disorder claim and that dual opinions from an oncologist and pulmonologist were necessary.  As noted above and discussed in greater detail below, the Board finds that the medical opinions of record fully address all relevant questions and provides an adequate rationale for the opinions provided.  In light of the foregoing, no additional medical opinions for the Veteran's lung disability claim is necessary.

Based on the July 2012 letter to the Veteran, association of VA treatment records, the association of records from SSA, the September 2014 VA examination report, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its remand directives with respect to the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2015).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

In this case, the Veteran does not contend that he had a respiratory disability that was incurred during a period of ACDUTRA or INACDUTRA or a preexisting disability that was aggravated during a period of ACDUTRA.  Instead, he contends that his respiratory problems are the result of his service in Southwest Asia during active service and/or that these disabilities preexisted his final two periods of service and were permanently aggravated during such service.  The Board will consider the Veteran's claim on this basis.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has contended that his diagnosed lung cancer and residuals were caused by exposure to chemicals from burning oil wells during his service in Southwest Asia between January 1991 and May 1991.

During the Veteran's first three periods of service, there are not complaints, treatment, or diagnosis of lung disability or cancer.  An October 1979 Report of Medical Examination showed that clinical evaluation of the lungs and chest was normal.  In a contemporaneous Report of Medical History, he denied a medical history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  A January 1982 Report of Medical Examination shows that clinical evaluation of the lung and chest was normal.  In a contemporaneous Report of Medical History, the Veteran again denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  

March 1986 and February 1990 Reports of Medical Examination showed that clinical evaluation of the lungs and chest was normal.  In a Report of Medical History completed by the Veteran in February 1990, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  An April 1991 Report of Medical Examination showed that clinical evaluation of the lungs and chest was normal.  In a Report of Medical History completed by the Veteran in April 1991, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough.  In an April 1991 "Chronological Record of Medical Care" the Veteran checked "No" to the question, "Do you have a cough or sinus infection?"  He also denied having incurred any diseases or injuries while in the Southwest Asia region.  In May 1991, the Veteran again denied having a cough or sinus infection.  

In December 1994 and January 1996, the Veteran denied any current medical problems.  A March 1996 Report of Medical Examination showed that clinical evaluation of the lungs and chest was normal.  The Veteran reported he smoked cigarettes, specifically one and one-half packs per day for 20 years.  In a Report of Medical History completed by the Veteran in March 1996, he denied a medical history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  He noted his usual occupation was a supervisor at a furniture factory. 

In March 1997, the Veteran denied any current medical problems.  An April 1997 medical record indicated that the Veteran was seen with complaints of nasal congestion, cough with reclining, and other symptoms.  He was diagnosed with probable ethmoid sinusitis.  A May 1998 Report of Medical Examination showed that clinical evaluation of the lungs and chest was normal.  The Veteran reported cigarette use, cigar use, and pipe use.  In a Report of Medical History completed by the Veteran in May 1998, he denied a medical history of asthma, shortness of breath, pain or pressure in chest, or chronic cough. 

A February 2003 Report of Medical Examination showed that clinical evaluation of the lungs and chest was normal.  The Veteran reported cigarette use but denied cigar and pipe use.  In a Report of Medical History completed by the Veteran in February 2003, he denied a medical history of having coughed up blood; asthma or other breathing problems related to exercise, weather, pollens, etc.; bronchitis; wheezing or problems with wheezing; been prescribed or used an inhaler; or a chronic cough or cough at night.  

In a February 2003 private treatment record, the Veteran reported that he had started experiencing a cough about 12 months previously.  A few days before Christmas in 2002 he had coughed up some pieces of lung tissue and some blood.  A January 2003 chest x-ray showed a mass in the upper lobe of the left lung.  Exploratory surgery was performed and biopsies showed squamous cell carcinoma.  Prior testing had shown non-small cell carcinoma.

In March 2003, the Veteran described smoking approximately two packs per day for 26 years and that he had served in the Gulf War.  There are March 2003 and May 2003 pulmonary function tests from the University of Texas revealing moderate airflow obstruction.

In June 2003, the Veteran underwent a left intrapericardial pneumonectomy.  A post-surgery note included the past history of mild chronic obstructive pulmonary disease (COPD).  A July 2003 follow-up visit indicated that the Veteran was doing fairly well; however, he was somewhat short of breath with exertional activity such as mowing the lawn.  That said, he was able to walk fairly long distances without shortness of breath.  Private treatment records over the subsequent months documented ongoing nagging pain just beneath the thoracotomy site.  For example, in October 2003, a treatment record documented discomfort at the incision site.

An Initial Medical Review - Annual Medical Certificate was conducted in December 2003, to determine the Veteran's eligibility to return to active service.  The review indicated that as a result of the June 2003 thoracic resection, the Veteran could sit, stand, and walk as tolerated.  He was fully capable of and not physically impaired for office clerical work, to include managing and supervising other personnel.  He was limited in that he should not push, pull, or lift over 25 pounds.  In a separate December 2003 statement, the Veteran indicated that he was experiencing post-operative pain and discomfort that varied depending on the level of physical activity undertaken.  He reported that his prescribed medication included pain medication and anti-depressants.  

Shortly after the Veteran's return to active service in January 2004, he reported persistent nagging left anterior chest wall constant dull pressure and pain just below the thoracotomy site.  His collateral symptoms included some difficulty sleeping with moderate drowsiness and mild fatigue, moderate shortness of breath, occasional mild difficulty thinking clearly, and mild depression and anxiety.  His overall feeling of well-being also was modestly compromised.  A trial of nortriptyline was prescribed in the hopes of addressing any neuropathic aspects of the Veteran's pain profile, and possible improvement in sleep patterns from the sedating side effects of the medication.

An August 2004 private medical record shows that the Veteran reported chest wall pain and shortness of breath.  The Veteran indicated he had stopped smoking one and one-half years ago.  The examiner noted the Veteran had decreased breath sounds on the left and dullness to percussion on the left.  The examiner diagnosed pain problems, status post thoracotomy.  

A December 2004 private record noted that the Veteran was working at a military fort involved with ordering, administration, and human resources.  He was enjoying the work greatly.  At that time, the Veteran reported some dull left upper chest pain.  A separate December 2004 private record documented persistent, nagging, and aching pressure / pain in the left anterior chest wall, along the inferior extent of the thoracotomy site.  Collateral symptoms included mild fatigue, drowsiness, mild depression and anxiety, occasional insomnia, mild exertional dyspnea, mild anorexia, and mildly compromised feeling of well-being.  The assessment was chronic post-thoracotomy pain that remained effectively managed by the prescribed pain medication and anti-depressant regimen.  A subsequent May 2005 record continued to note stable symptoms and effective management with the current treatment.

A May 2006 Physical Profile indicated that due to the Veteran's status post thoracic resection he was unable to perform a 2 mile run or engage in unlimited running.  The profile was noted to be intended to be protective in nature to prevent the Veteran from further injury.  

After his military service, in a May 2007 statement, the Veteran reported that his treating surgeon "would not commit to what caused the tumor."  Instead, the physician suggested various possible causes, that included oil well fire smoke, foreign parasites, or Gulf War Syndrome.     

In a March 2009 statement, the Veteran wrote that the doctor who performed the lobectomy in June 2003 had told the Veteran that his smoking was not the cause of his cancer.  He reported that his wife smoked and he was currently exposed to second-hand smoke and that he "continued to smoke."  However, he wrote he felt that the environmental exposures from service, such as oil well fires and smoke, the dusty environmental conditions, the stocks of enemy ammunitions that were destroyed near his vicinity, and the nerve agent pre-treatment tablets, had been the cause of his lung cancer.  During his December 2011 Board hearing, the Veteran stated that the surgeon who performed the Veteran's left lung lobectomy stated that exposure to oil well fire fumes was a "very possible source" of the lung cancer.

In support of his claim, the Veteran submitted a statement from a fellow service member who attested to the conditions in the Persian Gulf, which included sand storms and oil fires.  These conditions resulted in dust, soot, and other contaminants that got into a person's lungs.

The Veteran was afforded a VA examination in September 2012.  The examiner noted review of the claims file and medical records.  The Veteran's respiratory disabilities were asthma (from August 2008) and squamous cell carcinoma of the left lung (from March 2003).  The examiner specifically did not find that the Veteran had COPD.  The Veteran had undergone a left lung lobectomy in June 2003.  He had a history of smoking approximately two packs per day from age 17 and subsequently reduced the amount of smoking, but continued smoking at some level to the present.  The Veteran reported previous chemical exposure working with wood finishing paints and thinners in his private occupation and oil well fires while serving in the Persian Gulf.  CT scans and x-rays had shown no reoccurrence of the lung cancer.  The examiner concluded that it was less likely than not that the lung cancer was incurred in or caused by any in-service incident.  The rationale was that although it was not medically possible to determine the exact time of onset of the lung cancer and it would be guessing to do so, the Veteran's extensive tobacco use of 1 to 2 packs per day (other than a brief 18-month period of not smoking) was significant.  Historically, 96 out of 100 individuals who developed lung cancer had also smoked.  Smoking was a high risk factor in both the Veteran's diagnosed cancers, non-small cell carcinoma of the upper lobe (March 2003) and sarcomatoid carcinoma (July 2003).  Non-small cell lung cancer accounted for about 80 percent of all lung cancers and sarcomatoid cancer of the lungs, although very rare, "most often occurs in male smokers who are usually around 60 years of age at the time of diagnosis.  In light of the foregoing, the examiner concluded that the Veteran's lung cancer was not due to his work as a supervisor in a furniture factory or due to environmental exposure in the Persian Gulf.  The examiner also found that no residuals of the lung cancer had been aggravated beyond their natural progression as a result of his subsequent periods of active service.  The examiner noted that dyspnea (shortness of breath) was a common symptom seen with lung cancer and its progression.  The Veteran did not complain of dyspnea during his two periods of active service subsequent to his diagnosis of lung cancer.  There also was no diagnostic testing or other records evidencing a worsening of symptoms. 

The Veteran was afforded another VA respiratory examination in September 2014.  During that examination, the examiner did not indicate that the Veteran had current diagnoses of asthma or COPD.  Instead, the examiner limited the diagnosis to squamous cell carcinoma of the left upper lobe, first rendered in January or February 2003.  The examiner noted the contemporaneous reports that the Veteran had a reported a two-pack per day smoking habit for at least 27 years.  In addition, there was noted exposure to potential carcinogens due to his service in Southwest Asia and Fort Chaffee.  An October 2014 chest x-ray showed no acute changes.  A December 2013 CT scan showed no pertinent results.  The examiner indicated that the Veteran did not have multiple respiratory conditions.  There was shortness of breath causing limited exertion, with 8 steps measured before having to rest.  The Veteran's cancer was noted to be in remission, with no ongoing treatment.  There were no additional diagnoses warranted for the residuals of the Veteran's cancer.  The examiner concluded that it was less likely than not that the Veteran's lung cancer was incurred in or caused by service.  The rationale was that there was no possibility of definitively identifying the specific cause of the cancer.  The overwhelming association of lung cancer was with tobacco use and the Veteran had smoked 2 packs per day for 27 years at the time of diagnosis.  The other potential carcinogens to which the Veteran was exposed did not come close to the repeated daily exposure of carcinogens in cigarette smoke.  In addition, his tobacco use predisposed him to greater susceptibility to genesis and progression of the cancer.  As to aggravation of the lung cancer during his final two periods of service, the examiner indicated that the only residual was shortness of breath, which was an expected result of the treatment he received for the lung cancer and had remained stable during his later two periods of service.  

The Board sought a medical opinion from the Veterans Health Administration in February 2015.  The resulting April 2015 medical opinion concluded that it was unlikely that the sarcomoid carcinoma of the lung was incurred during the Veteran's first three periods of service due to environmental exposures.  Instead, 80 to 90 percent of people with the Veteran's type of cancer were found to be smokers.  Essentially, there were no indications that Gulf War veterans had increased propensity morbidity ratios for lung tumors / neoplasms.  As to residuals, post-thoracotomy pain and post-pneumonectomy shortness of breath could potentially worsen at any time during service from January 2004 to May 2005 or any time the Veteran was involved with any exertion or activity.  Shortness of breath was attributed to the removal of the entire right lung and underlying COPD, which had been shown in pulmonary function testing in 2003.  The opinion provider indicated that it was not clear how asthma was diagnosed.  As to the etiology of the asthma, the opinion provider noted that asthma and other respiratory illnesses and symptoms had been observed and reported to develop in military personnel deployed in the Gulf War / Middle East; however, other studies had found increased respiratory symptoms following service in Southwest Asia, but no significant rates for developing asthma or COPD.  The examiner observed that pulmonary function testing in 2003 was suggestive of and bordering obstructive lung disease, but the Veteran also denied any symptoms supporting a diagnosis of asthma or COPD, such as shortness of breath, cough, or wheezing.  Thus, it was not possible to determine whether asthma or COPD developed or worsened after the Gulf War and it was not until 2012 that symptoms became evident.  

The Board subsequently obtained an addendum opinion to the VHA opinion that indicated that the exact time of onset of any cancer could not be determined by current medical science and that an opinion on the precise time of onset of the cancer was not possible.  As to the Veteran's cancer residuals of post-thoracotomy pain and shortness of breath (both of which were direct consequences of the lung surgery and not direct consequences of the cancer itself), it could not be determined whether they permanently increased in severity during the final two periods of service, as such a question could be answered only by the Veteran.  Pain and shortness of breath were subjective complaints and their severity could not be objectively measured by conventional means and tests.  In any case, there were no pulmonary function tests obtained during the relevant time period.  As to asthma and COPD, the opinion provider could offer no opinion on whether such disabilities were due to active service, due to the limits of medical knowledge and the absence of any pulmonary function tests during the relevant time periods.

As to the Veteran's lung cancer and residuals, as noted above the Veteran had two periods of active service after being diagnosed with lung cancer and undergoing a left lung lobectomy.  The Board will consider whether the Veteran aggravated his lung cancer residuals beyond their natural progression during this time period.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  As the Veteran's lung cancer and remediating treatment was noted on examination in December 2003 to determine his eligibility for entrance into additional service, the presumption of soundness at entrance into service does not apply.  See id.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Board concludes that the preponderance of the evidence demonstrates that there was an increase in severity during service of the Veteran's preexisting lung cancer and residuals.  As the VHA medical opinion and addendum made clear, shortness of breath is a subjective symptom that cannot be objectively judged.  Moreover, increased shortness of breath could reasonably be expected following his lung surgery.  Given the Veteran's in-service reports and the above evidence, the Board will afford the Veteran the benefit of the doubt that there was a permanent increase in the severity of his lung cancer residuals, particularly shortness of breath, during his final periods of military service.  

By contrast, the Veteran's COPD was not noted on his December 2003 examination prior to entry into service during that period.  That said, a June 2003 record, discussed above, included a diagnosis of mild COPD.  Moreover, the April 2015 VHA medical opinion found that the Veteran had ongoing COPD underlying his symptoms due to the lung cancer surgery and that his shortness of breath was attributable to a combination of the lung surgery and the underlying COPD.  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the foregoing, the Board finds that there is clear and unmistakable evidence of record that the Veteran's COPD preexisted his final two periods of active service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board concludes that there is not clear and unmistakable evidence that the COPD was not aggravated during his final two periods of active service or that any increase was due to the natural progress.  As discussed above, the VHA medical opinion linked the Veteran's increased shortness of breath to a combination of the lung cancer surgery and the underlying COPD.  

Finally, the Board has considered the Veteran's other respiratory disorders, including asthma.  There is no lay or medical evidence to indicate that the Veteran had manifestations of asthma prior to 2008 and there is no competent lay or medical evidence linking his current asthma disability to service or a service-connected disability.  Indeed, the April 2015 VHA medical opinion noted that studies had not linked the diagnosis of asthma to service in Southwest Asia.  The medical evidence otherwise provides no link between any incident of service (including service in Southwest Asia) or the Veteran's service-connected disabilities.

In summary, there is competent and probative evidence of record that indicates that the Veteran's lung cancer residuals and COPD were permanently aggravated by his final two periods of military service.  By contrast, there is no lay or medical evidence to suggest that his asthma is related to his military service or service-connected disabilities.  Therefore, the Board concludes service connection is warranted for sarcomatoid carcinoma of the left lung and any associated residuals, as well as for COPD.  Entitlement to service connection for asthma and any other diagnosed respiratory disability is not warranted.


ORDER

Entitlement to service connection for sarcomatoid carcinoma of the left lung and associated residuals and COPD is granted.

Entitlement to service connection for asthma is denied.


REMAND

The Veteran also contends that he has a bilateral eye disability related to his military service.  In that regard, the Board notes that service connection is in effect for bilateral cataracts.  As such, the current claim will be limited to eye disabilities other than cataracts.

The Veteran was diagnosed with posterior uveitis in 2001, subsequent to his first three periods of active service.  The Veteran was afforded a VA examination for his eye claim in September 2012 and the examiner explained in detail how the Veteran's diagnoses of posterior uveitis, CAR, and birdshot chorioretinopathy, in fact, are the same disability and that the confusion lies in the terminology used and the clarification of the diagnosis over time.  The examiner explained why the Veteran's birdshot chorioretinopathy was not incurred in or otherwise related to his first three periods of active service.  The Board finds the examiner's opinions adequate with respect to these periods of service.

As to whether the Veteran's birdshot chorioretinopathy was permanently aggravated during his final two periods of service, the examiner noted that the Veteran's bilateral eye condition did worsen during his service from January 2004 to May 2005, as evidenced by his worsening visual acuity.  In December 2003, the Veteran's best corrected visual acuity was to 20/30 in the right eye and 20/25 in the left eye, but by June 2004, the best corrected acuity was 20/40 in each eye.  By January 2005, visual acuity had deteriorated to 20/50 in the right eye and 20/200 in the left eye, despite treatment.  

As to whether there was clear and unmistakable evidence that the worsening of the birdshot chorioretinopathy during service was due to the natural progress of the disease process, the examiner concluded that there was.  The examiner stated, "As the veteran's bilateral chorioretinopathy was ultimately diagnosed as birdshot chorioretinopathy, the medical literature on the veteran's condition is clear that the progressive retinal vascular attenuation, chorioretinal atrophy, and chronic macular edema of birdshot chorioretinopathy can lead to progressive and permanent vision loss."

As to the Veteran's service from October 2005 to February 2006, the examiner concluded that it was impossible to determine whether the disability underwent a permanent increase in severity because no medical records were available during the specified time frame.  There were no records between May 2005 and January 2007.  The visual acuity had certainly worsened between May 2005 and January 2007, but the examiner could not opine as to whether the permanent worsening occurred during military service.  

The Board finds the opinions as to the final two periods of active service problematic.  As to the rationale expressed, the examiner indicated that birdshot chorioretinopathy "can" lead to progressive and permanent vision loss, but the examiner's conclusion otherwise appears to indicate that there is clear and unmistakable evidence that the worsening of the Veteran's vision during his fourth period of service was due to the natural progression of the disease.  As to the final period of service, the examiner was unable to determine whether there was worsening of the birdshot chorioretinopathy during that period of service.  Given the overall degeneration of the Veteran's visual acuity, the Board concludes that an opinion based on the presumption that there was a worsening of visual acuity during the final period of service would be of benefit to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's electronic claims file to the September 2012 examiner or, if he is unavailable, to another suitably qualified VA clinician, for the purpose of obtaining an addendum opinion.  After a complete review of the electronic claims file, the examiner is requested to provide an opinion:

(a) as to whether it is clear and unmistakable (i.e. undebatable) that the increase in the Veteran's eye disability, most accurately categorized as birdshot chorioretinopathy, during his service from January 2004 to May 2005 was due to the natural progress of the disease process?  In reaching that conclusion, the examiner/opinion provider should note that the fact that birdshot chorioretinopathy "can" naturally lead to progressive and permanent vision loss does not necessarily equate to clear and unmistakable evidence in the absence of an adequate rationale.

(b) as to whether it is clear and unmistakable (i.e. undebatable) that the increase in the Veteran's eye disability, most accurately categorized as birdshot chorioretinopathy, during his service from October 2005 to February 2006 was due to the natural progress of the disease process?  In reaching the above conclusion, the Board recognizes that the Veteran did not seek treatment for eye problems during this time period or for multiple months after separation from service; however, given the overall trajectory of the Veteran's condition the examiner/opinion provider should presume that the Veteran's birdshot chorioretinopathy increased in severity during his period of service from October 2005 to February 2006.  

Please provide a rationale for each opinion.

2.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


